DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-6 in the reply filed on April 26, 2022 is acknowledged.  The traversal is on the ground(s) that the examination of all the claims can be made without serious burden.  The Examiner notes even though the Applicant argued that the search for the subject matter of any one Group would encompass a search for the subject matter of the remaining claims, and thus there would not be a serious burden on the Examiner, this is not found persuasive because the criteria of a serious burden do not apply to applications submitted under 35 USC 371 such as the current application, and MPEP 803 relied on by the Applicant does not apply to national stage applications.
The requirement is still deemed proper and is therefore made FINAL.




Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igari et al. (WO2017/010297 A1) (“Igari”), as understood from the provided English translation of the reference, in view of Sakaki et al. (US 5326515) (“Sakaki”).
With respect to claim 1, Igari discloses a method of producing a laminate comprising a substrate and a rubber layer (abstr.), the rubber layer having a thickness of from 200 µm to 800 µm from a surface of the substrate (p. 1, lines 31-32), the method comprising contacting the substrate with a polymer latex having a viscosity of from 500 to 8000 mPa·s (p. 7, lines 283-289, p. 8, lines 308-316).  The ranges of thickness of the rubber layer and of viscosity overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The reference is silent with respect to the substrate being in a heated state while the polymer latex is contacted with the substrate.  Sakaki discloses a method of making a laminate wherein the substrate is in a heated state while a polymer latex is contacted with the substrate (abstr., col. 2, lines 38-43), so that the polymer latex in contact with the substrate coagulates (col. 2, lines 38-43, col. 4, lines 56-64).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to contact the substrate of Igari with the polymer latex while the substrate is in a heated state to provide for coagulation of the polymer latex.
Regarding claim 2, Igari and Sakaki teach the method of claim 1.  Sakaki discloses the substrate being heated to about 100°C in the contacting with the polymer latex (col. 4, lines 56-64).  The range of the temperature overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
As to claim 3, Igari and Sakaki teach the method of claim 1.  Sakaki discloses the substrate being heated to about 100°C in the contacting with the polymer latex (col. 4, lines 56-64).  The range of the temperature overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
With respect to claim 4, Igari and Sakaki teach the method of claim 1.  Igari discloses the thickness of the substrate of from 0.1 to 2.0 mm (p. 2, lines 62-63).  Igari discloses the permeation thickness of the rubber layer into the substrate of from 0.1 mm to 0.3 mm (p. 9, lines 351-353), the ranges providing for the permeation thickness to be less than the thickness of the substrate.  The thickness ranges overlap the ranges recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding claim 5, Igari and Sakaki teach the method of claim 1.  Igari discloses the polymer constituting the polymer latex being a nitrile rubber (p. 1, lines 34-36).
As to claim 6, Igari and Sakaki teach the method of claim 1.  Igari discloses the polymer latex comprises a nonionic surfactant (p. 5, lines 168-169).


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2011/0265246 A1).
With respect to claim 1, Saito discloses a method of producing a laminate comprising a substrate and a rubber layer (abstr.), the rubber layer having a thickness from a surface of the substrate overlapping the range recited in claim 1 (Tables 3 and 4); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05), the method comprising contacting the substrate in a heated state (0091) with a polymer latex having a viscosity of from 1000 to 3500 mPa·s (0073) to coagulate the polymer latex in contact therewith to form the rubber layer (0091).  The range of viscosity overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 2, Saito teaches the method of claim 1.  Saito discloses the substrate being heated to 70°C in the contacting with the polymer latex (0091).  The range of temperature overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
As to claim 3, Saito teaches the method of claim 1.  Saito discloses the substrate being heated to 70°C in the contacting with the polymer latex (0091).  The range of temperature overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding claim 5, Saito teaches the method of claim 1.  Saito discloses the polymer constituting the polymer latex being a nitrile rubber (0059).

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2011/0265246 A1), in view of Igari et al. (US WO2017/010297 A1) (“Igari”), as understood from the provided English translation of the reference.
With respect to claim 4, Saito teaches the method of claim 1.  Saito is silent with respect to the thickness of the substrate and the permeation thickness as recited in the claim.  Igari discloses a method of making a laminate comprising a substrate and a rubber layer (abstr.) wherein the thickness of the substrate is from 0.1 to 2.0 mm (p. 2, lines 62-63), and the permeation thickness of the rubber layer into the substrate is from 0.1 mm to 0.3 mm (p. 9, lines 351-353), the ranges providing for the permeation thickness to be less than the thickness of the substrate.  The thickness ranges overlap the ranges recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to form the substrate of Saito having a thickness as disclosed in Igari as such thickness is known in substrates used for making protective gloves (Igari, p. 1, lines 10-13), the laminate of Saito also used for making gloves (abstr.).  It would have been obvious to one of ordinary skill in the art to form the permeation thickness in the laminate of Saito as disclosed in Igari as such permeation thickness balances the stress of the molded product and prevents the rubber layer from being peeled off, and thus ensures the durability of the laminate (Igari, p. 9, lines 351-356).
As to claim 6, Saito teaches the method of claim 1.  Saito discloses the polymer latex comprises a surfactant (0061), but does not specify a nonionic surfactant.  Igari discloses a laminate wherein a polymer latex comprises a nonionic surfactant.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a nonionic surfactant in the polymer latex of Saito as it has been known to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783